Filed 3/14/22
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                  DIVISION ONE


 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE                         A158467
 COMPANY,
           Plaintiff and Respondent,          (Solano County
                                              Super. Ct. No. FCS048318)
 v.
 CORA ROBINSON,
           Defendant and Appellant.

       Cora Robinson appeals from a final judgment confirming an arbitration
award entered against her in an uninsured-motorist dispute with her insurer,
respondent State Farm Mutual Automobile Insurance Company (State
Farm). She contends the trial court erred in confirming the arbitration
award because the court had earlier improperly deemed admitted requests
for admission that State Farm had propounded on her. We affirm.
       In typical arbitration proceedings, discovery disputes are resolved by
the arbitrator. (See Code Civ. Proc., § 1283.05.) 1 But in uninsured-motorist
arbitration proceedings, discovery disputes are resolved by a trial court. (Ins.
Code, § 11580.2, subd. (f).) The question of first impression here is whether
trial court discovery orders in these proceedings are reviewable on appeal
from a judgment confirming the arbitration award. We hold that they are


       All subsequent statutory citations are to the Code of Civil Procedure
       1

unless otherwise indicated.


                                       1
not. Section 1286.2 sets forth the exclusive grounds upon which appellate
courts may vacate a judgment confirming an arbitration award, and a trial
court error in issuing a discovery ruling is not among them. As a result, a
party’s recourse to challenge an allegedly improper discovery ruling in an
uninsured-motorist arbitration proceeding is through a timely petition for a
writ of mandamus.
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND

      Robinson submitted a claim to State Farm for injuries sustained in an
accident involving her car and an unidentified vehicle on the Carquinez
Bridge. The claim was made under her insurance policy’s “uninsured driver”
provision, and the parties agree that coverage was available only if the two
cars came into contact. (See Ins. Code § 11580.2, subd. (b)(1).)
      An arbitration proceeding ensued, and State Farm propounded on
Robinson a set of requests for admission. The set included eight requests, all
seeking to advance State Farm’s defenses that there was either no contact
between the two cars or that no damage resulted from any such contact.
Robinson failed to respond by the due date, and State Farm filed a motion
under section 2033.280 in the trial court to have the requests deemed
admitted and for sanctions. After finding that Robinson had not
“substantially complied” with sections 2033.220 or 2015.5—provisions
governing responses to requests for admissions and the form of unsworn
statements—the trial court deemed the requests admitted and awarded
sanctions to State Farm. Robinson’s counsel subsequently moved under
section 2033.300 to withdraw or amend the deemed admissions on the basis
of inadvertence, but the court denied the motion. We refer collectively to the
trial court’s orders deeming admitted the requests for admission and denying


                                       2
the motion to withdraw or amend as the trial court’s “discovery orders.”
Robinson did not file a petition for a writ of mandate in this court to
challenge the trial court’s discovery orders.
      The arbitration proceeding was recommenced, and the arbitrator
entered an award in favor of State Farm, relying on the established
admissions that there was no contact between the cars. The trial court
subsequently confirmed the arbitrator’s award and entered judgment in favor
of State Farm. Robinson appeals from the judgment.
                                         II.
                                    DISCUSSION
      In their initial briefing, the parties focused on whether the trial court
misapplied the law in issuing the discovery orders. Having a more
fundamental concern, we directed the parties to submit supplemental
briefing on our authority to review the discovery orders. Specifically, we
asked whether section 1286.2 contains the exclusive grounds for judicial
review of orders confirming uninsured-motorist arbitrations, and if so,
whether any such ground applies here.
      A.     The Applicable Law.
      Uninsured-motorist arbitration proceedings under “ ‘Insurance Code
section 11580.2 [are] a form of contractual arbitration governed by the
[California Arbitration Act].’ ” (Briggs v. Resolution Remedies (2008)
168 Cal.App.4th 1395, 1400.) One difference between these proceedings and
most other arbitrations, as we have mentioned, is that in these proceedings
discovery disputes are resolved by a trial court—not the arbitrator. (Ins.
Code, § 11580.2, subd. (f); cf. Berglund v. Arthroscopic & Laser Surgery
Center of San Diego, L.P. (2008) 44 Cal.4th 528, 535 [generally in contractual
arbitration “discovery disputes arising out of arbitration must be submitted
first to the arbitral, not the judicial forum”].)


                                          3
      It is axiomatic that judicial review of judgments confirming arbitration
awards is limited. “[A]rbitral finality is a core component of the parties’
agreement to submit to arbitration.” (Moncharsh v. Heily & Blase (1992)
3 Cal.4th 1, 10.) Parties to an arbitration agreement must accept the risk of
arbitrator errors because arbitrators are not required to make decisions
according to the rule of law (id. at p. 12), and their decisions cannot be
judicially reviewed for errors of fact or law even if the error is apparent and
causes substantial injustice (id. at p. 11). “ ‘As a consequence, arbitration
awards are generally immune from judicial review.’ ” (Ibid.)
      In considering an appeal from a judgment confirming an arbitration
award, we may not “ ‘review the merits of the dispute, the sufficiency of the
evidence, or the arbitrator’s reasoning, nor may we correct or review an
award because of an arbitrator’s legal or factual error, even if it appears on
the award’s face. Instead, we restrict our review to whether the award
should be vacated under the grounds listed in section 1286.2.’ ” (EHM
Productions, Inc. v. Starline Tours of Hollywood, Inc. (2018) 21 Cal.App.5th
1058, 1063–1064.) Section 1286.2’s limitations apply to the review of orders
confirming arbitration awards in uninsured-motorist proceedings. (Porter v.
Golden Eagle Ins. Co. (1996) 43 Cal.App.4th 1282, 1290 [“[J]udicial review of
uninsured motorist arbitration proceedings . . . [should] also be limited to the
grounds set forth in section 1286.2”].)
      Thus, under section 1286.2 a reviewing court may vacate an arbitration
award, including one issued in an uninsured-motorist arbitration, only on
certain specified grounds. One ground allows a court to vacate an award if it
was procured by fraud or improper means. (§ 1286.2, subd. (a)(1).) The
remaining grounds allow a court to vacate an award for arbitrator
wrongdoing, such as if the arbitrator was corrupt or engaged in prejudicial



                                          4
misconduct, exceeded his or her powers and the award cannot be corrected
without affecting the decision’s merits, substantially prejudiced a party by
refusing to postpone a hearing after sufficient cause was shown or otherwise
acting contrary to the laws governing arbitrations, or failed to disclose a
basis, or refused a proper demand, for disqualification. (§ 1286.2,
subd. (a)(2)–(6).)

      B.   We Cannot Review the Judgment Confirming the Arbitrator’s
      Award Because None of the Grounds Under Section 1286.2 Has Been
      Established.
      Robinson maintains that we have the authority to vacate the
arbitration award under section 1286.2, subdivision (a)(4), which allows
awards to be vacated when “[t]he arbitrators exceeded their powers and the
award cannot be corrected without affecting the merits of the decision.” 2 She
points out that this provision allows a reviewing court to “vacate an
arbitration award where the arbitrator issues an award that violates a well-
defined public policy or . . . a statutory right,” and she argues that the award
here is such an order because it violated a policy of resolving claims on the
merits and violated her statutory right not to have had the requests for
admissions deemed admitted.
      We are not persuaded. To begin with, the plain text of section 1286.2,
subdivision (a)(4), refers to arbitrators, and Robinson has not explained how
this language authorizes appellate review of discovery rulings issued by trial
courts. The errors about which Robinson complains are with the trial court’s
issuance of the discovery orders. The only action the arbitrator took was to


      2We assume without deciding that Robinson preserved her current
appellate argument. We note, however, that the record is silent on whether
Robinson argued to either the arbitrator or the trial court that the arbitrator
lacked the power to accept the trial court’s discovery orders.


                                        5
accept these rulings when it entered its award. Even if the trial court may
have exceeded its powers by violating a policy or statute in issuing the
discovery orders—an issue we do not reach because Robinson did not properly
seek review of the court’s order—Robinson has not shown that the arbitrator
exceeded his or her powers by accepting those orders.
      Furthermore, allowing judicial review of a judgment confirming an
arbitration award on the theory that the arbitrator accepted a trial court’s
erroneous discovery ruling would conflict with the well-established principle
that, with “narrow exceptions,” an arbitrator’s decision is not reviewable for
errors of fact or law. (Moncharsh v. Heily & Blase, supra, 3 Cal.4th at p. 11;
see also Shahinian v. Cedars-Sinai Medical Center (2011) 194 Cal.App.4th
987, 1006 [when an arbitrator errs “ ‘ “in either determining the appropriate
law or applying it,” ’ the parties may obtain court review of the merits ‘only if
the arbitration agreement expressly provided’ ” for such review, italics
omitted].)
      We recognize that arbitrators may exceed their powers if their award
“violates a statutory right or otherwise violates a well-defined public policy.”
(Department of Personnel Administration v. California Correctional Peace
Officers Assn. (2007) 152 Cal.App.4th 1193, 1195.) But the arbitrator’s
acceptance of the trial court’s discovery orders did not involve the kind of
policy or statutory violation contemplated by section 1286.2,
subdivision (a)(4). Such a violation must relate to “rights and policies
governing the conduct of the arbitration itself,” not to rights and policies
pertaining to the parties’ substantive or procedural disagreements. (Sargon
Enterprises, Inc. v. Browne George Ross LLP (2017) 15 Cal.App.5th 749, 765.)
So long as a disagreement is “ ‘within the scope of the controversy submitted to
the arbitrator[][,] “[t]he arbitrator’s resolution of these issues is what the



                                        6
parties bargained for in the arbitration agreement.” ’ ” (Alexander v. Blue
Cross of California (2001) 88 Cal.App.4th 1082, 1089.) Arbitrators do not
exceed their powers when they decide “an issue [they were] clearly authorized
to decide.” (Kahn v. Chetcuti (2002) 101 Cal.App.4th 61, 66.)
      In short, section 1286.2, subdivision (a)(4), provides us with no
authority to review an arbitrator’s acceptance of a trial court’s discovery
ruling in an uninsured-motorist arbitration proceeding on an appeal from the
judgment confirming the arbitration award.
      This conclusion does not leave parties in such a proceeding without
means to seek review of a trial court’s discovery ruling, because they may file
a timely petition for a writ of mandate. (See, e.g., Workman v. Superior Court
(1986) 176 Cal.App.3d 493, 495 [party sought writ of mandate to vacate trial
court’s ruling on dispute over requests for admission in uninsured-motorist
arbitration proceeding].) Robinson argues that requiring parties to seek writ
relief would establish an “ineffective and dangerous precedent,” because “the
practical reality is [that obtaining] writ relief for discovery orders is virtually
impossible.”
      Although we recognize that writ review of discovery orders in civil
actions is uncommon and generally disfavored (e.g., St. Mary v. Superior
Court (2014) 223 Cal.App.4th 762, 773), we cannot agree that it is as
improbable as Robinson supposes, especially in circumstances such as were
present here. To begin with, since section 1286.2 does not authorize post-
judgment review of trial courts’ discovery rulings in uninsured-motorist
proceedings, appellate courts may be more likely to grant timely writ review
of these rulings because of the inadequacy of the legal remedy. (See
Volkswagen of America, Inc. v. Superior Court (2006) 139 Cal.App.4th 1481,
1487.) And they may be even more likely to grant writ review when, as here,



                                         7
the discovery ruling deemed admitted requests for admissions. “Because
requests for admissions are more closely akin to summary adjudication
procedures than to orthodox discovery, being designed not so much to
‘discover’ the facts and to expedite trial preparation as to render it
unnecessary to try an otherwise triable issue of fact or law [citations], we do
not apply the rule that a reviewing court should rarely interfere with pretrial
discovery orders, particularly where such orders operate to grant discovery.”
(Hansen v. Superior Court (1983) 149 Cal.App.3d 823, 827–828, italics
omitted.)
      Finally, even if writ review of discovery orders may be rare, its
availability to challenge trial court discovery orders in uninsured-motorist
arbitration proceedings gives parties in these proceedings a recourse
generally unavailable to parties in other types of arbitrations. In typical
arbitrations where arbitrators decide discovery disputes, the discovery orders
“shall be as conclusive, final, and enforceable as an arbitration award on the
merits.” (§ 1283.05, subd. (c).) “By linking arbitrator discovery orders to
arbitration awards in section 12803.05’s subdivision (c)—giving both the
same degree of finality and thus, by implication, the same scope of judicial
review—the Legislature has made the rule limiting judicial review of
arbitration awards applicable as well to judicial review of arbitrator discovery
orders.” (Berglund v. Arthroscopic & Laser Center of San Diego, L.P., supra,
44 Cal.4th at p. 537.) “This means that . . . even ‘an error of law apparent on
the face of the [discovery order] that causes substantial injustice does not
provide grounds for judicial review.’ ” (Alexander v. Blue Cross of California,
supra, 88 Cal.App.4th at p. 1091.) By contrast, in uninsured-motorist actions
discovery disputes are resolved by the trial court, whose rulings may be




                                        8
subject to deferential review but are not afforded the same presumption of
finality.
      Robinson asks that if we reject her appeal, we deem her appeal a writ
of mandate from the discovery order. (See Olson v. Cory (1983) 35 Cal.3d
390, 401 [court may treat an appeal as a petition for a writ of mandate “under
unusual circumstances”].) We decline to do so because we would be unable to
provide Robinson with the relief she seeks even if we granted her request. If
Robinson had appealed from the discovery order before judgment was
entered, we could have exercised our discretion and treated the appeal as a
petition for a writ of mandate, and we could have reviewed the trial court’s
alleged errors in issuing the discovery orders. But since Robinson’s appeal
was from the judgment confirming the arbitration award, our review of the
discovery orders can have no consequence because we cannot vacate the
judgment as no ground for doing so has been established under
section 1286.2.
                                     III.
                                 DISPOSITION
      The judgment confirming the arbitration award is affirmed.




                                       9
                                       _________________________
                                       Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Banke, J.




State Farm Mutual Automobile Insurance Co. v. Robinson A158467



                                  10
Trial Court:

      Superior Court of the County of Solano



Trial Judge:

      Hon. Michael Mattice



Counsel for Plaintiff and Respondent:

     Brendon L.S. Hansen, Sarah I. Pama, Peter J. Hirsig, McNamara, Ney,
Beatty, Slattery, Borges & Ambacher LLP


Counsel for Defendant and Appellant:

      Broderick H. Brown, Broderick H. Brown Law Firm; Sharon J. Arkin,
The Arkin Law Firm




State Farm Mutual Automobile Insurance Co. v. Robinson A158467



                                        11